Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amended application filed on 10/18/2021.
Claims 1-20 are pending. 
Claims 1, 8, 15 and 20 are amended.
Response to Arguments
	Applicant’s arguments (“Remarks”) filed on 10/08/2021 have been considered.
Regarding the objection to claim 15
The objection to claim 15 has been withdrawn in light of the claim amendments. 
Regarding the prior art
	Applicant argues that the virtual switch in Iwata does not read on the claimed VM. Examiner respectfully disagrees. A VM is a virtualized machine, such as a virtualized computer, which performs the functions of a hardware device and runs on a host. Likewise, under the Broadest Reasonable Interpretation and in light of Applicant’s specification, a virtual switch is a virtualized machine, which performs the functions of a hardware device (switch), and runs on a host. See Iwata Fig. 1, virtual switch 22 & ¶ [0022]. 
Applicant argues that Iwata does not explicitly teach the amended limitation of
“stripping, by the analyzer virtual machine, the monitoring metadata header from the encapsulated packet to obtain a de-encapsulated packet comprising the data packet with the data packet header”. Claim 1.

[monitoring metadata header] off an encapsulated packet upon reception. The communication flow monitoring section 24 is contained in the virtual switch 22 [analyzer virtual machine], and therefore it is the virtual switch that does the stripping. See Iwata ¶ [0061], “communication flow monitoring section… contained in… virtual switch 22”. See also ¶ [0221], “removing the VLAN tag field of a reception packet from the network to transmit to the virtual server”. See also Fig. 8, which illustrates the makeup of the encapsulated packet. Therefore, Iwata teaches “stripping [removing VLAN tag], by the analyzer virtual machine [virtual switch], the monitoring metadata header from the encapsulated packet [removing VLAN tag] to obtain a de-encapsulated packet comprising the data packet with the data packet header [see Fig. 8]”.
Furthermore, unlike claimed by Applicant in the Remarks, the prior art teaches 

“directing, by the analyzer virtual machine and based on the data packet header, the de-encapsulated packet to a virtual network interface associated with a packet capture application within the analyzer virtual machine.” Claim 1.

Iwata Fig. 1 & ¶ [0087] teaches that upon reception of a packet and stripping of the VLAN tag, the virtual switch [analyzer virtual machine] transmits the packet to the reception-side virtual server D. See also Iwata ¶ [0061], “communication flow monitoring section… contained in… virtual switch 22”. As can be seen from Fig. 1, the reception side virtual server D has a virtual interface identified by MAC-D, IP-D and a virtual machine ID, for receiving the packet. See also ¶ [0050]-[0051], the virtual servers are assigned identifiers for the virtual interfaces. Furthermore, because virtual server D 
Although, Iwata teaches virtual machines in the form of virtual servers and a virtual switch, Iwata does not explicitly teach these virtual machines hosted together on a single virtual machine (the claimed analyzer virtual machine). However, Rong teaches hosting virtual machines and a switch on a single virtualization platform (Rong Fig. 4 & ¶ [0045], VMs 408 & 410 is hosted on the virtualization platform along with the virtual switch; see also ¶ [0059], which discloses “virtualization platform IP address and VM name”, which indicates that this platform is a VM).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Iwata and Rong to teach hosting virtual components on a virtual platform because this virtualization further enhances computing flexibility. Furthermore, this is merely combining prior art elements (VMs and virtual switches) according to known methods (hosting virtual components on a Virtual Machine) to yield predictable results (enhance flexibility). MPEP 2143(I). See also Rong ¶ [0002], “Network virtualization is implemented by many vendors using overlay technologies… These technologies enable multiple virtual networks to be utilized over the same physical network. Usually, a virtual switch component in a host or a virtualization layer (e.g., a hypervisor) provides the virtual ports which may be used to associate VMs to the various virtual networks.”
Applicant’s arguments with regard to the dependent claims are rebutted for the same reasons as asserted above. With regard to claims 3-4, Rong Fig. 4 and ¶ [0045] teach a singular virtualization platform 406 that hosts a plurality of VMs (including a Virtual Switch). See also the rejection of those claims, duplicated below: 
(Iwata Fig. 1, virtual servers 21 includes a plurality of network interfaces with different MAC and IP addresses; see also ¶ [0051], “Each of the IP address assigning section 123 and the IP address assigning section 223 assigns an IP address to a corresponding one of the virtual servers”). 
Although, Iwata teaches virtual machines in the form of virtual servers, Iwata does not explicitly teach these virtual machines hosted together on a single virtual machine (the claimed analyzer virtual machine). However, Rong teaches hosting virtual machines and a switch on a single virtualization platform (Rong Fig. 4 & ¶ [0045], VMs 408 & 410 is hosted on the virtualization platform along with the virtual switch; see also ¶ [0059], which discloses “virtualization platform IP address and VM name”, which indicates that this platform is a VM).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Iwata and Rong to teach hosting virtual components on a virtual platform because this virtualization further enhances computing flexibility. Furthermore, this is merely combining prior art elements (VMs and virtual switches) according to known methods (hosting virtual components on a Virtual Machine) to yield predictable results (enhance flexibility). MPEP 2143(I). See also Rong ¶ [0002], “Network virtualization is implemented by many vendors using overlay technologies… These technologies enable multiple virtual networks to be utilized over the same physical network. Usually, a virtual switch component in a host or a virtualization layer (e.g., a hypervisor) provides the virtual ports which may be used to associate VMs to the various virtual networks.”

Regarding claim 4, Iwata and Rong teach the method of claim 3. Iwata furthermore teaches wherein each of the plurality of virtual network interfaces is associated with a different packet capture application within the analyzer virtual machine (Iwata Fig. 1, virtual servers 21 [packet capture application] includes a plurality of network interfaces with different MAC and IP addresses; see also ¶ [0051], “Each of the IP address assigning section 123 and the IP address assigning section 223 assigns an IP address to a corresponding one of the virtual servers”). 
Although, Iwata teaches virtual machines in the form of virtual servers, Iwata does not explicitly teach these virtual machines hosted together on a single virtual machine (the claimed analyzer virtual machine). However, Rong teaches hosting virtual machines and a switch on a single virtualization platform (Rong Fig. 4 & ¶ [0045], VMs 408 & 410 is hosted on the virtualization platform along with the virtual switch; see also ¶ [0059], which discloses “virtualization platform IP address and VM name”, which indicates that this platform is a VM).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Iwata and Rong to teach hosting virtual components on a virtual platform because this virtualization further enhances computing flexibility. Furthermore, this is merely combining prior art elements (VMs and virtual switches) according to known methods (hosting virtual components on a Virtual Machine) to yield predictable results MPEP 2143(I). See also Rong ¶ [0002], “Network virtualization is implemented by many vendors using overlay technologies… These technologies enable multiple virtual networks to be utilized over the same physical network. Usually, a virtual switch component in a host or a virtualization layer (e.g., a hypervisor) provides the virtual ports which may be used to associate VMs to the various virtual networks.”
Positive Statement
	Claims 15-20 are not directed towards transitory signals because, as recited in Applicant’s Specification (“Spec.”) ¶ [0036], “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-14 and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Iwata (Pub. No. US 2012/0275328 A1) in view of Rong (Pub. No. 2016/0314012 A1).

Regarding claim 1, Iwata teaches an apparatus comprising a computing device, a computer processor, and a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: receiving, at an analyzer virtual machine (Iwata Fig. 1, virtual switch 22 is the analyzer virtual machine & ¶ [0045]; see also ¶ [0061], the communications and flow monitoring section 24 is contained in the virtual switch), an encapsulated packet for analysis (Iwata ¶ [0057], communication flow monitoring section receives a packet; see also ¶ [0021] about transmitting and receiving packets for analysis of network condition; see also ¶ [0061], the communications and flow monitoring section 24 is contained in the virtual switch), wherein the encapsulated packet comprises a monitoring metadata header (Iwata Fig. 8, VLAN Tab is the monitoring metadata header; see also ¶ [0138], the VLAN tag field is assigned a virtual machine ID and therefore this field is monitored) and a data packet with a data packet header (Iwata Fig. 8 & ¶ [0138], the IP packet headers are the data packet header, which combined the user data form the data packet); stripping, by the analyzer virtual machine, the monitoring metadata header from the encapsulated packet to obtain a de-encapsulated packet comprising the data packet with the data packet header (Iwata ¶¶ [0057]-[0059], VLAN tag is removed upon reception of a packet; see also ¶ [0221], VLAN tag field is removed and the packet is transmitted to the virtual server) and directing, by the analyzer virtual machine and based on the data packet header, the de-encapsulated packet to a virtual network interface associated with a packet capture application within the analyzer virtual machine (Iwata Fig. 8 & ¶ [0087] and claims 9-10, the virtual machine ID and the IP destination field that is incorporated into the IP header in Fig. 8 are used to route the packet to a virtual network interface of virtual server D in Fig. 1, this interface is identified via a MAC and IP address; see also ¶ [0221]; see also Abstract, the VLAN tag which identifies the virtual machines allows for communications to be carried out even when IP addresses overlap; see also ¶ [0108], an IP header is converted to the virtual machine ID).
Although, Iwata teaches virtual machines in the form of virtual servers and a virtual switch, Iwata does not explicitly teach these virtual machines hosted together on a single virtual machine (the claimed analyzer virtual machine). However, Rong teaches hosting virtual machines and a switch on a single virtualization platform (Rong Fig. 4 & ¶ [0045], VMs 408 & 410 is hosted on the virtualization platform along with the virtual switch; see also ¶ [0059], which discloses “virtualization platform IP address and VM name”, which indicates that this platform is a VM).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Iwata and Rong to teach hosting virtual components on a virtual platform because this virtualization further enhances computing flexibility. Furthermore, this is merely combining prior art elements (VMs and virtual switches) according to known methods (hosting virtual components on a Virtual Machine) to yield predictable results (enhance flexibility). MPEP 2143(I). See also Rong ¶ [0002], “Network virtualization is implemented by many vendors using overlay technologies… These technologies enable multiple virtual networks to be utilized over the same physical network. Usually, a virtual switch component in a host or a virtualization layer (e.g., a hypervisor) provides the virtual ports which may be used to associate VMs to the various virtual networks.”

Regarding claim 3, Iwata and Rong teach the method of claim 1. Iwata furthermore teaches wherein the virtual network interface is one of a plurality of virtual network interfaces on the virtual servers (Iwata Fig. 1, virtual servers 21 includes a plurality of network interfaces with different MAC and IP addresses; see also ¶ [0051], “Each of the IP address assigning section 123 and the IP address assigning section 223 assigns an IP address to a corresponding one of the virtual servers”). 
Although, Iwata teaches virtual machines in the form of virtual servers, Iwata does not explicitly teach these virtual machines hosted together on a single virtual (Rong Fig. 4 & ¶ [0045], VMs 408 & 410 is hosted on the virtualization platform along with the virtual switch; see also ¶ [0059], which discloses “virtualization platform IP address and VM name”, which indicates that this platform is a VM).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Iwata and Rong to teach hosting virtual components on a virtual platform because this virtualization further enhances computing flexibility. Furthermore, this is merely combining prior art elements (VMs and virtual switches) according to known methods (hosting virtual components on a Virtual Machine) to yield predictable results (enhance flexibility). MPEP 2143(I). See also Rong ¶ [0002], “Network virtualization is implemented by many vendors using overlay technologies… These technologies enable multiple virtual networks to be utilized over the same physical network. Usually, a virtual switch component in a host or a virtualization layer (e.g., a hypervisor) provides the virtual ports which may be used to associate VMs to the various virtual networks.”

Regarding claim 4, Iwata and Rong teach the method of claim 3. Iwata furthermore teaches wherein each of the plurality of virtual network interfaces is associated with a different packet capture application within the analyzer virtual machine (Iwata Fig. 1, virtual servers 21 [packet capture application] includes a plurality of network interfaces with different MAC and IP addresses; see also ¶ [0051], “Each of the IP address assigning section 123 and the IP address assigning section 223 assigns an IP address to a corresponding one of the virtual servers”). 
Although, Iwata teaches virtual machines in the form of virtual servers, Iwata does not explicitly teach these virtual machines hosted together on a single virtual machine (the claimed analyzer virtual machine). However, Rong teaches hosting virtual machines and a switch on a single virtualization platform (Rong Fig. 4 & ¶ [0045], VMs 408 & 410 is hosted on the virtualization platform along with the virtual switch; see also ¶ [0059], which discloses “virtualization platform IP address and VM name”, which indicates that this platform is a VM).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Iwata and Rong to teach hosting virtual components on a virtual platform because this virtualization further enhances computing flexibility. Furthermore, this is merely combining prior art elements (VMs and virtual switches) according to known methods (hosting virtual components on a Virtual Machine) to yield predictable results (enhance flexibility). MPEP 2143(I). See also Rong ¶ [0002], “Network virtualization is implemented by many vendors using overlay technologies… These technologies enable multiple virtual networks to be utilized over the same physical network. Usually, a virtual switch component in a host or a virtualization layer (e.g., a hypervisor) provides the virtual ports which may be used to associate VMs to the various virtual networks.”

Regarding claim 5, Iwata and Rong teach the method of claim 1. Iwata furthermore teaches wherein the de-encapsulated packet is directed to the virtual network interface based on a port identified in the data packet header (Iwata ¶ [0193], on the reception side, the virtual switch sends the packet to the virtual server based on a port number).

Regarding claim 6, Iwata and Rong teach the method of claim 1. Iwata furthermore teaches wherein the monitoring metadata header is used by the host of the analyzer virtual machine to direct the encapsulated packet to the analyzer virtual machine (Iwata Fig. 8 & ¶¶ [0086]-[0087] and claims 9-10, the physical server routes the packet to the communication flow monitoring section).

Regarding claim 7, Iwata and Rong teach the method of claim 1. Iwata furthermore teaches wherein the analyzer virtual machine receives the encapsulated packet via a virtual network (Iwata Fig. 10, virtual network 40 & ¶ [0163]; see also ¶ [0178], packet is received via the virtual network).

Regarding claim 8, Iwata teaches an apparatus comprising a computing device, a computer processor, and a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: receiving, at an analyzer virtual machine (Iwata Fig. 1, virtual switch 22 is the analyzer virtual machine & ¶ [0045]; see also ¶ [0061], the communications and flow monitoring section 24 is contained in the virtual switch), an encapsulated packet for analysis (Iwata ¶ [0057], communication flow monitoring section receives a packet; see also ¶ [0021] about transmitting and receiving packets for analysis of network condition; see also ¶ [0061], the communications and flow monitoring section 24 is contained in the virtual switch), wherein the encapsulated packet comprises a monitoring metadata header (Iwata Fig. 8, VLAN Tab is the monitoring metadata header; see also ¶ [0138], the VLAN tag field is assigned a virtual machine ID and therefore this field is monitored) and a data packet with a data packet header (Iwata Fig. 8 & ¶ [0138], the IP packet headers are the data packet header, which combined the user data form the data packet); stripping, by the analyzer virtual machine, the monitoring metadata header from the encapsulated packet to obtain a de-encapsulated packet comprising the data packet with the data packet header (Iwata ¶¶ [0057]-[0058], VLAN tag is removed upon reception of a packet; see also ¶ [0221], VLAN tag field is removed and the packet is transmitted to the virtual server); and directing, by the analyzer virtual machine, based on the data packet header, the de-encapsulated packet to a virtual network interface associated with a packet capture application within the analyzer virtual machine (Iwata Fig. 8 & ¶ [0087] and claims 9-10, the virtual machine ID and the IP destination field that is incorporated into the IP header in Fig. 8 are used to route the packet to a virtual network interface of virtual server D in Fig. 1, this interface is identified via a MAC and IP address; see also ¶ [0221]; see also Abstract, the VLAN tag which identifies the virtual machines allows for communications to be carried out even when IP addresses overlap).
Although, Iwata teaches virtual machines in the form of virtual servers and a virtual switch, Iwata does not explicitly teach these virtual machines hosted together on a single virtual machine (the claimed analyzer virtual machine). However, Rong teaches (Rong Fig. 4 & ¶ [0045], VMs 408 & 410 is hosted on the virtualization platform along with the virtual switch; see also ¶ [0059], which discloses “virtualization platform IP address and VM name”, which indicates that this platform is a VM).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Iwata and Rong to teach hosting virtual components on a virtual platform because this virtualization further enhances computing flexibility. Furthermore, this is merely combining prior art elements (VMs and virtual switches) according to known methods (hosting virtual components on a Virtual Machine) to yield predictable results (enhance flexibility). MPEP 2143(I). See also Rong ¶ [0002], “Network virtualization is implemented by many vendors using overlay technologies… These technologies enable multiple virtual networks to be utilized over the same physical network. Usually, a virtual switch component in a host or a virtualization layer (e.g., a hypervisor) provides the virtual ports which may be used to associate VMs to the various virtual networks.”

Iwata and Rong teach all the limitations of claims 10-14 as asserted above with regard to claims 3-7, respectively.

Regarding claim 15, Iwata teaches a computer program product including a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: receiving, at an analyzer virtual machine (Iwata Fig. 1, virtual switch 22 is the analyzer virtual machine & ¶ [0045]; see also ¶ [0061], the communications and flow monitoring section 24 is contained in the virtual switch), an encapsulated packet for analysis (Iwata ¶ [0057], communication flow monitoring section receives a packet; see also ¶ [0021] about transmitting and receiving packets for analysis of network condition; see also ¶ [0061], the communications and flow monitoring section 24 is contained in the virtual switch), wherein the encapsulated packet comprises a monitoring metadata header (Iwata Fig. 8, VLAN Tab is the monitoring metadata header; see also ¶ [0138], the VLAN tag field is assigned a virtual machine ID and therefore this field is monitored) and a data packet with a data packet header (Iwata Fig. 8 & ¶ [0138], the IP packet headers are the data packet header, which combined the user data form the data packet); stripping, by the analyzer virtual machine, the monitoring metadata header from the encapsulated packet to obtain a de-encapsulated packet comprising the data packet with the data packet header (Iwata ¶¶ [0057]-[0058], VLAN tag is removed upon reception of a packet; see also ¶ [0221], VLAN tag field is removed and the packet is transmitted to the virtual server); and directing, by the analyzer virtual machine, based on the data packet header, the de-encapsulated packet to a virtual network interface associated with a packet capture application within the analyzer virtual machine (Iwata Fig. 8 & ¶ [0087] and claims 9-10, the virtual machine ID and the IP destination field that is incorporated into the IP header in Fig. 8 are used to route the packet to a virtual network interface of virtual server D in Fig. 1, this interface is identified via a MAC and IP address; see also ¶ [0221]; see also Abstract, the VLAN tag which identifies the virtual machines allows for communications to be carried out even when IP addresses overlap).
Iwata does not explicitly teach these virtual machines hosted together on a single virtual machine (the claimed analyzer virtual machine). However, Rong teaches hosting virtual machines and a switch on a single virtualization platform (Rong Fig. 4 & ¶ [0045], VMs 408 & 410 is hosted on the virtualization platform along with the virtual switch; see also ¶ [0059], which discloses “virtualization platform IP address and VM name”, which indicates that this platform is a VM).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Iwata and Rong to teach hosting virtual components on a virtual platform because this virtualization further enhances computing flexibility. Furthermore, this is merely combining prior art elements (VMs and virtual switches) according to known methods (hosting virtual components on a Virtual Machine) to yield predictable results (enhance flexibility). MPEP 2143(I). See also Rong ¶ [0002], “Network virtualization is implemented by many vendors using overlay technologies… These technologies enable multiple virtual networks to be utilized over the same physical network. Usually, a virtual switch component in a host or a virtualization layer (e.g., a hypervisor) provides the virtual ports which may be used to associate VMs to the various virtual networks.”

Iwata and Rong teach all the limitations of claims 17-20 as asserted above with regard to claims 3-6, respectively.

s 2, 9 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Iwata (Pub. No. US 2012/0275328 A1) in view of Rong (Pub. No. 2016/0314012 A1) and further in view of Martinez De La Cruz (Pub. No. US 2020/0336511 A1).

Regarding claim 2, Iwata and Rong teaches the method of claim 1. Iwata furthermore teaches directing, based on the data packet header, the de-encapsulated packet to a virtual network interface associated with a packet capture application within the analyzer virtual machine (Iwata Fig. 8 & ¶ [0087] and claims 9-10, the virtual machine ID and the IP destination field that is incorporated into the IP header in Fig. 8 are used to route the packet to a virtual network interface of virtual server D in Fig. 1, this interface is identified via a MAC and IP address; see also ¶ [0221]; see also Abstract, the VLAN tag which identifies the virtual machines allows for communications to be carried out even when IP addresses overlap).
Iwata and Rong do not explicitly teach filtering the packet based on the data packet header; and sending, based on the filtering, the packet to the virtual network interface.
However, Martinez De La Cruz teaches wherein directing the de-encapsulated packet to the virtual network interface associated with the packet capture application within the analyzer virtual machine comprises: filtering the de-encapsulated packet based on the data packet header (Martinez De La Cruz ¶¶ [0039] & [0043], received packets are filtered and transmitted to the VM virtual network interfaces based on the destination IP address); and sending, based on the filtering, the de-encapsulated packet to the virtual network interface (Martinez De La Cruz ¶¶ [0039] & [0043], received packets are filtered and transmitted to the VM virtual network interfaces based on the destination IP address).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Iwata, Rong and Martinez De La Cruz to teach filtering traffic based on an IP address “to increase the virtualized networking security by: avoiding anti-spoofing, that is to prevent a potential attacker VM to inject traffic in the virtualized network impersonating other VM. avoiding traffic sniffing/eavesdropping by potentially malicious VMs, using promiscuous mode settings in the virtual interface to capture all traffic in the network, including the one not intended to the VM itself.” Martinez De La Cruz ¶¶ [0040]-[0042].

Iwata, Rong and Martinez De La Cruz teach all the limitations of claims 9 and 16 as asserted above with regard to claim 2. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.P.T./Examiner, Art Unit 2454     
01/14/2022
/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        1/15/2022